Appeals by each of the defendants: (1) from judgments of the Supreme Court, Kings County, rendered January 18, 1963 as to defendants Rocco and Selkirk, and rendered February 1, 1963 as to defendant Stauss, on their pleas of guilty, convicting them of robbery in the first degree, and imposing sentence; and (2) from orders made on the same dates which denied their motions to withdraw such pleas of guilty. Judgments affirmed. No separate appeals lie from the orders denying the motions to withdraw the pleas. Such orders, however, have been reviewed on the appeals from the judgments of conviction (Code Grim. Pro., § 517, suhd. 3). In our opinion, the pleas of guilty were not the result of coercion but were the voluntary acts and reasoned choices of the defendants; hence, their motions were properly derned. Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.